


Exhibit 10.26

Portions of this Exhibit Have Been
Omitted and Separately Filed
with the Securities And Exchange
Commission with a Request For
Confidential Treatment

NON-EXCLUSIVE LICENSE AND PARTIAL SETTLEMENT AGREEMENT

     This Non-Exclusive License and Partial Settlement Agreement (“Agreement”)
is entered into as of the Effective Date by and between Genentech, Inc.
(“Genentech”), a Delaware corporation having its principal place of business at
1 DNA Way, South San Francisco, California 94080 and Regeneron Pharmaceuticals,
Inc. (“Licensee”), a New York corporation having its principal place of business
at 777 Old Saw Mill River Road, Tarrytown, NY 10591.

WHEREAS:

      A.      

Genentech and Licensee are parties to a patent litigation now pending in the
United States District Court, Southern District of New York, captioned Regeneron
Pharmaceuticals, Inc. vs. Genentech, Inc. (Civil Action No. 11-CV-01156-VB) (the
“Pending U.S. Litigation”);

  B.

In general, Genentech claims in the Pending U.S. Litigation that certain of
Licensee’s activities with respect to the biopharmaceutical product known as
aflibercept infringe and/or will infringe certain United States patents owned by
Genentech, and Licensee claims that none of its activities with respect to
aflibercept infringe any valid claim of such patents; and

  C.

Genentech and Licensee now are willing to settle some of the matters in dispute
in the Pending U.S. Litigation, by means of Genentech’s granting to Licensee
certain non-exclusive patent licenses desired by Licensee, and Licensee’s paying
to Genentech certain monetary consideration for the grant of such rights, all on
the specific terms and conditions set forth herein.

      NOW, THEREFORE, in consideration of the promises and mutual covenants
recited herein, the Parties agree as follows:

Page 1

--------------------------------------------------------------------------------




Article I

DEFINITIONS

     The following words and phrases shall have meanings set forth below solely
for purposes of this Agreement:

     1.01. “Affiliate” shall mean any Person that, on or after the Effective
Date, controls, is controlled by, or is under common control with, a Party. For
purposes of this definition only, “controlled” and “control” shall mean (i)
owning, directly or indirectly, at least fifty percent (50%) of the outstanding
voting securities or other ownership interest of a Person, or (ii) possessing,
directly or indirectly, the power to manage, direct, or cause the direction of
the management and policies of a Person or the power to elect or appoint fifty
percent (50%) or more of the members of the governing body of the Person. A
Person shall be an Affiliate only during such period of time that such Person
meets the definition set forth in this Section 1.01. With respect to Genentech,
the term “Affiliate” shall not include Chugai Pharmaceutical Co., Ltd.
(“Chugai”) unless and until Genentech provides written notice to Licensee
specifying Chugai as an Affiliate of Genentech.

     1.02. “Calendar Quarter” shall mean each three month period commencing
January 1, April 1, July 1 and October 1 of each calendar year.

     1.03. “Designee” shall mean any Person (other than an Affiliate of
Licensee) that is employed by or otherwise under written contract with Licensee
to make, use, sell, offer for sale, promote, distribute, or market Licensed
Product in the Field in the Territory on behalf of, or in collaboration or
partnership with, Licensee; provided however, the term “Designee” shall not
apply to any such Person to which Licensed Product is sold by Licensee solely
for resale by such Person to Third Parties in the Field in the Territory, where
such Person (i) does not pay any consideration to Licensee or any Affiliate of
Licensee in connection with its resale of Licensed Product, and (ii) has no
significant contractual obligations to Licensee or any Affiliate of Licensee
with regard to marketing or promotion of the Licensed Product.

     1.04. “Effective Date” shall mean December 31, 2011.

     1.05. “Encumbered Patent” shall mean any U.S. patent or U.S. patent
application, other than those within the Excluded Patents, that is owned or
co-owned by Genentech as of the Effective Date, and with respect to which
Genentech has entered into a written agreement prior to the Effective Date that
grants one or more Third Parties a license, co-license, co-ownership, control,
right to enforce, or other right in regards to such patent or patent
application, as a consequence of which Genentech is contractually precluded, as
of the Effective Date, from granting to Licensee a license under such patent or
patent application, or under a U.S. patent that issues from or claims priority
to such patent application, of the scope set forth in Section 2.01, without
breaching such written agreement or owing a royalty or other financial
obligation to one or more of such Third Parties.

     1.06. “Europe” shall mean the member states of the European Union together
with the member states of the European Economic Area and Switzerland.

Page 2

--------------------------------------------------------------------------------




      1.07. “Excluded Patents” shall mean (i) the U.S. patents listed on Exhibit
A hereto; (ii) any U.S. patent issuing at any time from any patent application
to which any patent listed on Exhibit A claims priority; (iii) any U.S. patent
issuing at any time from a divisional, continuation, or continuation-in-part of
any patent application to which any patent listed on Exhibit A claims priority;
(iv) all reissues, reexaminations, and extensions of any of the foregoing (i),
(ii), and (iii); and (v) all non-U.S. patents and non-U.S. patent applications
that are owned or co-owned by Genentech prior to or after the Effective Date,
and all extensions thereof (for example, any Supplementary Protection
Certificate).

      1.08. “Field” shall mean and be limited to the prevention or treatment of
eye diseases and eye disorders in a human through the administration of Licensed
Product to the eye, (including, but not limited to, the prevention or treatment
of age-related macular degeneration, central retinal vein occlusion, diabetic
macular edema, and/or myopic choroidal neovascularization in a human). The
Parties acknowledge and agree, for the sake of clarity, that “Field” does not
mean, and therefore excludes, the use of Licensed Product for any other purpose,
including prevention or treatment of any other diseases or disorders other than
eye diseases and eye disorders in a human. By way of example only, and without
limitation, “Field” excludes any use of Licensed Product for the prevention or
treatment of any form of breast cancer, colorectal cancer, lung cancer, ovarian
cancer, or prostate cancer in a human.

      1.09. “First Commercial Sale” shall mean the first sale in the Territory
of Licensed Product by Licensee or any of its Affiliates or Designees to a Third
Party for use in the Field. That sale shall be deemed to have occurred on the
date of the first invoice to the Third Party for the Licensed Product (which
date may be prior to the Effective Date).

      1.10. “Genentech Technology Patents” shall mean all U.S. patents (whether
issued prior to or after the Effective Date), other than the Licensed Patents,
Excluded Patents, and Encumbered Patents, that (i) are owned or co-owned by
Genentech as of the Effective Date or (ii) are issued after the Effective Date
and claim priority to a patent application owned or co-owned by Genentech as of
the Effective Date; and that, in each of cases (i) and (ii), would be infringed
by any activity licensed under Section 2.01 but for the license granted under
Section 2.02.

      1.11. “Gross Sales” shall have the meaning given in Section 1.15.

      1.12. “Legal Proceeding” shall mean any legal or administrative proceeding
in any country, including, but not limited to, the Pending U.S. Litigation and
any legal or administrative proceeding in Europe, now or in the future,
involving [**************].

      1.13. “Licensed Patents” shall mean (i) U.S. Patent Nos. 5,952,199;
6,100,071; 6,383,486; 6,897,294; and 7,771,721; (ii) any U.S. patent issuing at
any time from any patent application to which any of the foregoing patents claim
priority; (iii) any U.S. patent issuing at any time from a divisional,
continuation, or continuation-in-part of any patent application to which any of
the foregoing patents claims priority; and (iv) all reissues, reexaminations,
and extensions of any of the foregoing (i), (ii), and (iii). Under no
circumstance shall a Licensed Patent be deemed to be within the definition of
Excluded Patents. The Parties acknowledge and agree, for the sake of clarity,
that the definition of Licensed Patents set forth in this Section 1.13 includes
any U.S. patent issuing from any patent application, or any divisional,
continuation, or continuation-in-part of any patent application, that is in the
chain of applications through which any of the U.S. patents listed in clause (i)
claims priority.

Page 3

--------------------------------------------------------------------------------




     1.14. “Licensed Product” shall mean aflibercept, which is being sold in the
Field in the Territory under the trade name Eylea™ as of the Effective Date, and
any pharmaceutical formulation containing aflibercept that is intended for use
in the Field in the Territory.

     1.15. “Net Sales” shall mean:

          1) The gross amounts invoiced for sales of all Licensed Product,
commencing with the First Commercial Sale, sold in the Territory by Licensee,
its Affiliates and Designees to Third Parties for use in the Field (such
invoiced amounts referred to hereinafter as “Gross Sales”), less the following
deductions from Gross Sales which are actually incurred:

      (i)      

credits or allowances granted for billing errors or for damaged, outdated,
returned, rejected or recalled Licensed Product;

  (ii)

uncollectible amounts on previously sold Licensed Product and retroactive price
reductions;

  (iii)

reasonable trade, cash and quantity discounts or rebates;

  (iv)

taxes, duties and any other governmental charges or levies imposed upon or
measured by the manufacture, use, or sale of a Licensed Product, as adjusted by
any rebates or refunds;

  (v)

chargebacks and rebates, including those granted to managed health care
organizations, wholesalers, buying groups, retailers or to federal, state, local
and other governments, their agencies and purchasers and reimbursers;

  (vi)

freight, insurance, data, distribution-related fees, and other charges or fees
directly related to the handling or distribution of Licensed Product or services
provided in connection with the handling or distribution of Licensed Product (to
the extent not paid by a Third Party customer), subject, however, to the
limitation that only fifty percent (50%) of any charges and fees associated with
any credit card transactions may be included in the deductions; and

  (vii)

nursing fees, and inventory management fees, discounts or credits; and credits
and allowances made for wastage replacement, indigent patients, patients unable
to satisfy co-pay obligations and similar programs;

All of the foregoing elements of Net Sales calculations shall be determined and
recorded in accordance with U.S. Generally Accepted Accounting Principles,
consistently applied. Where actual data for a particular deduction is not
reasonably available at the time that a royalty payment is due under this
Agreement with respect to relevant Gross Sales, Licensee shall make a reasonable
estimate of that deduction for purposes of calculating Net Sales due for a
particular Calendar Quarter. Licensee will subsequently make any required
adjustment with respect to that deduction in the royalty payment owed for the
Calendar Quarter in which actual data for a particular deduction does reasonably
become available. In the case of actual data for a particular deduction that is
not reasonably available until after the Royalty Term, Licensee’s royalty
payments made during the Royalty Term shall be adjusted by a subsequent payment
to Genentech or refund to Licensee (as the case may be) as required based on
such actual data, provided, however, that (i) Licensee shall report such actual
data to Genentech as soon as it reasonably becomes available to Licensee, and
(ii) any such refund to Licensee shall not in any event exceed five million U.S.
dollars ($5,000,000).

Page 4

--------------------------------------------------------------------------------




          2) In the event a Licensed Product is sold in combination with one or
more other active ingredients that are not the subject of this Agreement (as
used in this definition of Net Sales, a “Combination”), then the gross amount
invoiced for that Licensed Product shall be calculated by multiplying the gross
amount invoiced for such Combination by the fraction A/(A+B), where “A” is the
gross amount invoiced for the Licensed Product sold separately and “B” is the
gross amount invoiced for the other active ingredient(s) sold separately.

In the event that the other active ingredient(s) is not sold separately, then
the gross amount invoiced for that Licensed Product shall be calculated by
multiplying the gross amount invoiced for the Combination by the fraction A/C,
where “A” is the gross invoice amount for the Licensed Product, if sold
separately, and “C” is the gross invoice amount for the Combination.

In the event that no such separate sales are made, Net Sales for royalty
determination shall be determined by the Parties in good faith.

     1.16. “Party” shall mean either Genentech or Licensee, and when used in the
plural shall mean both Genentech and Licensee.

     1.17. “Person” shall mean an individual, trust, corporation, partnership,
joint venture, limited liability company, association, unincorporated
organization or other legal or governmental entity.

     1.18. “Royalty Term” shall mean the period commencing on the date of the
First Commercial Sale and ending on May 7, 2016.

     1.19. “Term of this Agreement” shall have the meaning given in Section
7.01.

     1.20. “Territory” shall mean the United States of America only, including
its territories and possessions.

     1.21. “Third Party” shall mean any Person other than Genentech or Licensee
or any of their respective Affiliates and Designees.

     1.22. “U.S.” and “United States” shall mean the United States of America,
including its territories and possessions.

Page 5

--------------------------------------------------------------------------------




Article II

GRANTS

     2.01. License to Licensed Patents. Subject to the terms and conditions of
this Agreement, Genentech hereby grants to Licensee and Licensee hereby accepts
a non-exclusive license under the Licensed Patents for the Term of this
Agreement to:

      (i)       make and have made Licensed Product in the Territory solely for
use or sale in the Field in the Territory, and to export Licensed Product that
is initially made in bulk or other non-finished form in the Territory solely for
the purpose of converting such Licensed Product to filled and/or finished form
outside the Territory for reimportation into the Territory pursuant to Section
2.01(ii);   (ii) reimport Licensed Product into the Territory that initially is
made in bulk or other non-finished form in the Territory pursuant to the
preceding subsection 2.01(i) and subsequently converted to filled and/or
finished form outside the Territory, which reimported Licensed Product is solely
for use or sale in the Field in the Territory;   (iii) import Licensed Product
into the Territory that is made on or after October 29, 2012 outside the
Territory for export to the Territory, which imported Licensed Product is solely
for use or sale in the Field in the Territory; and   (iv) use, sell, offer for
sale, and have sold Licensed Product made or had made pursuant to the preceding
subsection 2.01(i), or reimported pursuant to the preceding subsection 2.01(ii),
or imported pursuant to the preceding subsection 2.01(iii), in each case solely
in the Field in the Territory.

     2.02. License to Genentech Technology Patents. Subject to the terms and
conditions of this Agreement, Genentech hereby grants to Licensee and Licensee
hereby accepts a non-exclusive license under the Genentech Technology Patents
for the Term of this Agreement solely to practice the license granted to
Licensee in Section 2.01.

Page 6

--------------------------------------------------------------------------------




     2.03. Covenant Not To Sue For Activities Prior to Effective Date.
Genentech, on behalf of itself and its predecessors, successors, assigns, and
Affiliates, agrees and covenants not to sue Licensee, its Affiliates or
Designees for infringement of any of the Licensed Patents or Genentech
Technology Patents based on any activity that occurred prior to the Effective
Date that would be licensed under Section 2.01 had such activity occurred on or
after the Effective Date; provided, however, that this covenant does not release
Licensee, its Affiliates and Designees from any obligation under this Agreement,
including, but not limited to, the obligation to pay the sales milestone and
royalties and to maintain records and make reports under and in accordance with
Articles III and IV with respect to all Net Sales of Licensed Product sold
during the Royalty Term. The Parties acknowledge and agree, for the sake of
clarity, that (i) the covenant in this Section 2.03 is given only with respect
to the Licensed Patents and Genentech Technology Patents, and not any other
patents, and (ii) nothing contained in this Agreement is intended or shall be
deemed to prevent or limit either Party from seeking, in connection with any
Legal Proceeding to the extent permitted by governing laws and rules, discovery
from the other Party and its Affiliates and Designees relating to any activity
that occurred prior to the Effective Date.

     2.04. Right of Licensee to Grant Sublicenses. Licensee shall have the right
to grant sublicenses to its Affiliates and Designees under the licenses granted
to Licensee in Sections 2.01 and 2.02; provided, however, that Licensee may not
grant to any of its Designees a sublicense to have Licensed Product made for
such Designee by a Third Party. Licensee shall always be responsible for the
payment of royalties on Net Sales of Licensed Product sold during the Royalty
Term by any of its Affiliates or Designees and for the performance by such
Affiliates and Designees of obligations delegated to them by Licensee pursuant
to this Agreement, irrespective of whether such Affiliate or Designee has
formally been granted a sublicense by Licensee under this Section 2.04. No
Affiliate or Designee of Licensee shall have the right to grant any further
sublicenses to any Licensed Patents and/or Genentech Technology Patents, except
that any Affiliate of Licensee may grant a sublicense to have Licensed Product
made for such Affiliate.

     2.05. License Scope Limitations. Licensee acknowledges and agrees that the
licenses granted to it in this Article II are limited in scope and, by way of
example only and without limitation, do not confer on Licensee or its Affiliates
or Designees any license (express or implied) or any other rights (i) under any
Excluded Patent, including, but not limited to, [**************]; (ii) under any
Encumbered Patent; (iii) to promote, distribute, market, sell, offer for sale,
or have sold any Licensed Product outside the U.S. for any purpose; (iv) to make
or have made Licensed Product (in any form) in the U.S. for sale or offer for
sale in any other country; (v) to make or have made Licensed Product (in any
form) in the U.S. for export to any other country, except to the extent
expressly permitted under Section 2.01(i); (vi) to make or have made Licensed
Product (in any form) outside the U.S. for sale or offer for sale outside the
U.S.; or (vii) to make, have made, use, promote, distribute, market, sell, offer
for sale, or have sold any Licensed Product for any use outside the Field.
Licensee further acknowledges and agrees that (a) nothing in Article II is
intended or shall be deemed to grant, whether by implication, estoppel, or
otherwise, any right or license under any non-U.S. patent or any extension
thereof, including but not limited to [**************], and (b) any activities
outside the U.S. involving or relating to Licensed Product continue to be
subject to, and are conducted at risk of Genentech’s asserting at any time, all
claims of patent infringement under non-U.S. patents and/or claims for violation
of other non-U.S. legal rights, notwithstanding the licenses under the Licensed
Patents and Genentech Technology Patents that are granted in Section 2.01 and
Section 2.02 and the covenant that is granted in Section 2.03.

Page 7

--------------------------------------------------------------------------------




     2.06. Disputed Activities. The Parties acknowledge and agree, for the
avoidance of doubt, that Licensee shall not be in breach of this Agreement by
performing any activities, or inducing or encouraging others to perform any
activities, that Genentech contends are outside the scope of the licenses
granted to Licensee pursuant to Sections 2.01 and 2.02 of this Agreement and/or
the covenant granted to Licensee pursuant to Section 2.03; provided, however,
that Genentech shall be entitled to seek any other relief that may be available
at law and equity to redress such activities, including, but not limited to,
filing an action against Licensee and/or such others for infringement of any
patents.

     2.07. Acknowledgement, Licensee acknowledges that U.S. patents are publicly
available documents and consequently Licensee had the ability prior to the
Effective Date to search for and identify those U.S. patents owned or co-owned
by Genentech for which it believed a license was necessary or desirable to make,
use, or sell Licensed Product in the Field in the Territory. Licensee further
acknowledges that it could have sought from Genentech royalty-bearing licenses
with respect to only one or several individual patents within the Licensed
Patents and/or the Genentech Technology Patents prior to entering into this
Agreement, but that for reasons of convenience, business certainty, and other
considerations, Licensee agreed to enter into this Agreement and obtain the
licenses herein with respect to all patents within the Licensed Patents and
Genentech Technology Patents.

Article III

MILESTONE AND ROYALTIES OWED

     3.01. Sales Milestone. Within thirty (30) days following the date when
total cumulative Net Sales of Licensed Product reach four hundred million U.S.
dollars ($400,000,000), Licensee shall make a one-time, non-refundable,
non-creditable payment of sixty million U.S. dollars ($60,000,000) to Genentech.

Page 8

--------------------------------------------------------------------------------




     3.02. Royalties. Licensee shall pay to Genentech the following royalties as
a percentage of Net Sales of Licensed Product sold during the Royalty
Term:         



      (i)       4.75% on total cumulative Net Sales of Licensed Product between
four hundred million U.S. dollars ($400,000,000) and three billion U.S. dollars
($3,000,000,000); and   (ii) 5.50% on total cumulative Net Sales of Licensed
Product in excess of three billion U.S. dollars ($3,000,000,000).



Royalties shall be paid within sixty (60) days after the end of each full or
partial Calendar Quarter during the Royalty Term in which sales subject to
royalties occur. For the purpose of calculating royalties under this Section
3.02, the sale of a unit of Licensed Product shall be deemed to occur on the
date of the first invoice to a Third Party for the Licensed Product. Royalties
owed under this Section 3.02 are in addition to the sales milestone owed under
Section 3.01. The Parties acknowledge and agree, for the sake of clarity, that
no royalties shall be owed on any Licensed Product that is sold after the last
day of the Royalty Term (even if such Licensed Product was made during the
Royalty Term).

     3.03. Sales To or Between Licensee, Affiliates, and Designees. No royalties
shall be paid upon sales of Licensed Product to or between any of Licensee, its
Affiliates and Designees for further sale; provided, however, that in such cases
royalties shall be paid based on the first sale of each unit of Licensed Product
by Licensee, or any of its Affiliates or Designees, to a Third Party in an arm’s
length transaction.

     3.04. No Other Consideration. Without the prior written consent of
Genentech, Licensee and its Affiliates and Designees shall not solicit or accept
any consideration for the sale of Licensed Product other than as will be
accurately reflected in Net Sales; provided, however, that the supply or other
disposition of Licensed Product, without charge, in the Field in the Territory
(i) as samples, (ii) as replacement for damaged or otherwise unusable Licensed
Product (provided that such replacement is not with respect to damaged or
otherwise unusable Licensed Product for which a deduction from Net Sales has or
will be taken under Section 1.15); (iii) for use in clinical studies conducted
in the Territory to obtain U.S. regulatory approval(s) or for post-marketing
surveillance purposes in the U.S. (also referred to as Phase IV clinical
trials); or (iv) for use in any tests or studies reasonably necessary to comply
with any applicable U.S. law or U.S. regulation, or any request by a U.S.
regulatory or U.S. governmental authority, in each of cases (i), (ii), (iii),
and (iv) in an amount that is commercially reasonable, shall not be included in
the computation of Net Sales.

Page 9

--------------------------------------------------------------------------------




Article IV

RECORDS, REPORTS AND PAYMENTS

     4.01. Records Retention. Licensee and its Affiliates shall keep true,
complete, and accurate records of all sales of all Licensed Product in the Field
in the Territory in sufficient detail to permit Genentech to confirm the
accuracy of Licensee’s Net Sales calculations and royalty calculations,
including for sales by a Designee. At Genentech’s request and expense, Licensee
shall permit not more than once in a twelve (12) month period an independent
certified public accountant appointed by Genentech and approved by Licensee
(such approval not to be unreasonably withheld or delayed) to examine at a
mutually agreeable location in New York, NY or another city as to which the
Parties may mutually agree, upon reasonable notice and at reasonable times, such
records to the extent necessary for Genentech to confirm the accuracy of
Licensee’s Net Sales calculations (including the details of all deductions taken
from Gross Sales to arrive at Net Sales) and royalty calculations. Licensee
shall be responsible for providing the appointed accountant access at such
location to such records that in the ordinary course of business are in the
possession, custody, or control of Licensee and its Affiliates. In addition,
Licensee shall (a) require its Designees to keep and maintain true, complete,
and accurate records of all Net Sales and the calculation of royalties due on
such Net Sales for at least three (3) years from the Calendar Quarter in which
such Net Sales are made, ensure compliance with such obligation by its
Designees, and require quarterly written reports to Licensee of all Net Sales
and all deductions therefrom, and (b) use commercially reasonable efforts to
cause its Designees to make available for inspection by the appointed
accountant, at a mutually convenient location in the United States, true,
complete, and accurate records of Designee’s sales of all Licensed Product in
the Field in the Territory in sufficient detail to permit Genentech to confirm
the accuracy of Licensee’s Net Sales calculations and royalty calculations based
on such Designee’s sales. The appointed accountant shall enter into a
confidentiality agreement with Licensee upon terms comparable to those in
Section 8.13, which confidentiality agreement shall continue to apply to any
information provided to such accountant for the examination unless and until
such information (i) becomes generally available to the public other than
through any breach of the confidentiality agreement by such accountant or (ii)
becomes known to such accountant other than from or through a Person having an
obligation to Licensee not to disclose such information. Such examination of the
records of Licensee, its Affiliates and Designees shall be limited to a period
of time no more than three (3) years immediately preceding the request for
examination. The report of any such examination shall be made simultaneously to
Genentech and Licensee and shall include a statement of the amount, if any, by
which Licensee has underpaid or overpaid its royalties, and a description of the
nature and basis of the underpayment or overpayment. In the event of an
underpayment of royalties, Licensee shall promptly pay the deficiency plus
interest pursuant to Section 4.05 to Genentech; and if royalties to Genentech
were underpaid by more than five (5) percent, then Licensee shall additionally
reimburse Genentech for its reasonable costs incurred in examining such records.

Page 10

--------------------------------------------------------------------------------




     4.02. Reports. Within sixty (60) days after the end of each full or partial
Calendar Quarter during the Royalty Term, Licensee shall furnish to Genentech a
written report of all sales of all Licensed Product during such Calendar
Quarter. Such report shall separately state with respect to such sales (i) the
total Gross Sales, (ii) the Net Sales, and (iii) for all Net Sales subject to
royalties pursuant to Section 3.02, the amount of royalties owed. Genentech
shall maintain this report as confidential pursuant to Section 8.13.

     4.03. Payments. The sales milestone (Section 3.01), royalties (Section
3.02), and any other amounts owed by Licensee to Genentech under this Agreement
shall be paid in U.S. dollars and, unless otherwise agreed to by Genentech in
writing, shall be made by wire transfer of immediately available funds to such
bank account as Genentech may from time to time designate in writing. All
payments shall be free and clear of any taxes, duties, levies, fees or charges.

     4.04. Finality. Except in the event of Genentech’s material breach of
Section 2.01, 2.02, and/or 2.03, as established in an arbitration proceeding
conducted pursuant to Section 8.10, Licensee hereby releases and forever waives
any right to challenge or dispute any amounts paid or owed on Licensed Product
pursuant to the terms and conditions of this Agreement after the Effective Date,
except to the extent the Parties have a disagreement with respect to the
calculation of Net Sales or the timing of the royalty payments owed on Net Sales
of Licensed Product.

     4.05. Interest. Any payment not made when due shall bear interest,
calculated from the date such payment was due, at the annual rate of one percent
(1%) over the prime rate of interest as reported in the Wall Street Journal.

Article V

REPRESENTATIONS AND WARRANTIES; COVENANTS

     5.01. Each Party represents and warrants that it has been represented by
independent legal counsel of its own choosing in connection with this Agreement,
and that it had adequate opportunity to consult with such counsel prior to the
execution of this Agreement.

     5.02. Genentech represents and warrants that, as of the Effective Date, it
is the owner of the Licensed Patents, and that it has the right to grant the
licenses set forth in Article II.

     5.03. Genentech represents that, to the best of its knowledge as of the
Effective Date, it did not within the six months preceding the Effective Date
assign to any of its Affiliates or any Third Party ownership of, or grant to any
of its Affiliates or any Third Party an exclusive license under, any U.S. patent
that (i) would be infringed by Licensee’s practice of the license granted to it
in Section 2.01, and (ii) but for such assignment or exclusive license, would
have been within the definition of Genentech Technology Patents as of the
Effective Date. As used in this paragraph, “knowledge” means actual knowledge
following reasonable inquiry within Genentech’s Legal Department based on
whatever facts Genentech has regarding, for example, the structure, composition,
formulation, and manufacture of the Licensed Product.

Page 11

--------------------------------------------------------------------------------




     5.04. Genentech represents that, to the best of its knowledge as of the
Effective Date, Licensee’s practice of the license granted to it in Section 2.01
would not infringe any U.S. patent within the Encumbered Patents issued and
existing as of the Effective Date. As used in this paragraph, “knowledge” means
actual knowledge following reasonable inquiry within Genentech’s Legal
Department based on whatever facts Genentech has regarding, for example, the
structure, composition, formulation, and manufacture of the Licensed Product.

     5.05. Licensee represents and warrants that it has obtained (or will
obtain) the agreement of its Affiliates, Designees, and any Person to whom
Licensee discloses any of the terms of this Agreement under and in accordance
with Section 8.13(iii), to be bound by Sections 8.08 and 8.15. Genentech
represents and warrants that it will obtain the agreement of any Third Party to
which Genentech discloses any of the terms of this Agreement under and in
accordance with Section 8.13(iv) to be bound by Section 8.15.

     5.06. Except in the event of Genentech’s material breach of Section 2.01,
2.02, and/or 2.03, as established in an arbitration proceeding conducted
pursuant to Section 8.10, Licensee covenants that during the Term of this
Agreement it will not fail or refuse to pay to Genentech the sales milestone
(Section 3.01) and royalties (Section 3.02) owed with respect to Licensed
Product pursuant to the terms and conditions of this Agreement.

     5.07. Nothing in this Agreement is or shall be construed as:

      (i)      

A warranty or representation by Genentech as to the scope of any claim or patent
or patent application within the Licensed Patents or the Genentech Technology
Patents;

  (ii)

A warranty or representation by Genentech that anything made, used, offered for
sale, sold, or otherwise disposed of under any license granted in this Agreement
is or will be free from infringement of any patent rights or other intellectual
property right of any Third Party;

  (iii)

A grant by Genentech, whether by implication, estoppel, or otherwise, of any
right or license under any non-U.S. patent or any extension thereof, including
but not limited to [**************];

Page 12

--------------------------------------------------------------------------------






      (iv)      

A grant by Genentech, whether by implication, estoppel, or otherwise, of any
licenses other than those expressly granted under Article II; or

  (v)

An obligation on the part of Genentech to bring or prosecute actions or suits
against any Third Party for infringement of any of the Licensed Patents or the
Genentech Technology Patents.



     5.08. EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, NO PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS
ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER. THE PARTIES
SPECIFICALLY DISCLAIM ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR PATENTABILITY, VALIDITY, OR ENFORCEABILITY
OF THE LICENSED PATENTS OR THE GENENTECH TECHNOLOGY PATENTS.

Article VI

INDEMNIFICATION

     6.01. Indemnification by Licensee. Licensee shall indemnify, defend and
hold harmless Genentech, its Affiliates, and each of their respective directors,
officers, employees and agents from and against any and all liabilities, claims,
demands, expenses (including, without limitation, reasonable attorneys’ and
professional fees and other costs of litigation), losses or causes of action
(each, a “Liability”) arising out of or relating to a claim by a Third Party in
any way based on (i) the possession, manufacture, use, sale or other disposition
of Licensed Product, whether based on breach of warranty, negligence, product
liability or otherwise, or (ii) the exercise of any right granted to Licensee or
its Affiliates or Designees pursuant to this Agreement, except to the extent, in
each case (i) and (ii), that such Liability is caused by the negligence or
willful misconduct of Genentech as determined by a court or other tribunal
having jurisdiction. Upon receiving notice of any such Liability from or with
respect to any Third Party, Genentech shall promptly inform Licensee of such
notice of Liability and permit Licensee to handle and control the defense
(including litigation and settlement) of such Liability, at Licensee’s sole
expense, provided, however, that Licensee shall not settle any such Liability
without the prior written consent of Genentech (which consent shall not be
unreasonably withheld or delayed).

Page 13

--------------------------------------------------------------------------------




     6.02. Indemnification for Breach of Warranty. Any Party that breaches any
warranty set forth in Article V shall indemnify, defend and hold harmless the
other Party and its Affiliates, and each of their respective directors,
officers, employees and agents, from and against any and all liabilities,
claims, demands, expenses (including, without limitation, reasonable attorneys’
and professional fees and other costs of litigation), losses or causes of action
arising out of or relating to any such breach of warranty.

Article VII

TERM AND TERMINATION

     7.01. Term. This Agreement will commence on the Effective Date and remain
in full force and effect until the expiration of the last patent within the
Licensed Patents and the Genentech Technology Patents (“Term of this
Agreement”). Subject to the fulfillment by Licensee and its Affiliates and
Designees of all the terms and conditions of this Agreement including, but not
limited to, the payment of all amounts owed under Article III, following the
Royalty Term the licenses under Sections 2.01 and 2.02 and any sublicense(s)
granted in accordance with Section 2.04 shall become fully paid-up and royalty
free for the remainder of the Term of this Agreement.

     7.02. Breach of Article III. Genentech is materially relying on Licensee’s
agreement to comply fully and in all respects with Article III. Accordingly,
Genentech and Licensee agree that if Licensee fails to comply with any section
of Article III in any respect, Genentech shall notify Licensee in writing of
such failure to comply and Licensee shall have thirty (30) days to cure the
failure to comply (“the Licensee Cure Period”). If Licensee fails to cure the
non-compliance by the end of the Licensee Cure Period, Genentech shall be
entitled to seek all relief available at law and equity in an arbitration
proceeding conducted pursuant to Section 8.10. If the arbitration award includes
an order terminating this Agreement on account of Licensee’s failure to comply
with Article III, Genentech shall be entitled to file in a U.S. district court
or other tribunal of competent jurisdiction a patent infringement lawsuit
against Licensee, its Affiliates and/or Designees with respect to the Licensed
Patents, Genentech Technology Patents, and/or any other patents.

     7.03. Breach of Article II. Licensee is materially relying on Genentech’s
agreement to grant the licenses and covenant not to sue provided for in Article
II. Accordingly, Genentech and Licensee agree that if Genentech commits a
material breach of Article II by revoking or terminating any of the licenses
and/or covenant provided for therein, Licensee shall notify Genentech in writing
of such material breach and Genentech shall have thirty (30) days to cure that
material breach (“the Genentech Cure Period”). If Genentech fails to cure the
material breach by the end of the Genentech Cure Period, Licensee shall be
entitled to seek all relief available at law and equity in an arbitration
proceeding conducted pursuant to Section 8.10.

Page 14

--------------------------------------------------------------------------------




Article VIII

MISCELLANEOUS PROVISIONS

     8.01. No Other License. No license other than those expressly set forth in
Article II is or shall be deemed to have been granted under this Agreement
whether by implication, estoppel or otherwise.

     8.02. Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed to constitute or give rise to a partnership, agency,
distributorship, employer-employee, joint venture, or fiduciary relationship
between the Parties. No Party shall incur any debts or make any commitments for
the other.

     8.03. Patent Prosecution and Enforcement. Genentech shall be solely
responsible, at its sole discretion and expense, for the prosecution, defense,
and maintenance of the Licensed Patents and Genentech Technology Patents
(including whether to undertake such activities), and for enforcing the same
against actual or suspected Third Party infringers (including whether to
undertake such activities).

     8.04. Assignment. Neither Party shall assign any of its rights or
obligations hereunder except: (i) as incident to the merger, consolidation,
reorganization or acquisition of stock or assets affecting substantially all of
the assets or voting control of the assigning Party; (ii) to any Person to which
it transfers all or substantially all of its assets related to the Licensed
Product; (iii) to an Affiliate if the assigning Party remains liable and
responsible for the performance and observance of all of the Affiliate’s duties
and obligations hereunder; or (iv) with the prior written consent of the other
Party (which consent shall not be unreasonably withheld). A Party making an
assignment shall promptly give written notice thereof to the other Party. This
Agreement shall be binding upon the successors and permitted assigns of the
Parties, and the name of a Party appearing herein shall be deemed to include the
names of such Party’s successor’s and permitted assigns to the extent necessary
to carry out the intent of this Agreement. Any assignment not in accordance with
this Section 8.04 shall be void.

     8.05. Trade Names and Trademarks. Except as otherwise provided herein, no
right, expressed or implied, is granted by this Agreement to use in any manner
the name “Genentech” or any other trade name or trademark of Genentech in
connection with the performance of this Agreement. Except as otherwise provided
herein, no right, expressed or implied, is granted by this Agreement to use in
any manner the name “Regeneron” or any other trade name or trademark of Licensee
in connection with the performance of this Agreement.

     8.06. Entire Agreement. This Agreement constitutes and contains the entire
understanding and agreement of the Parties with respect to the subject matter
hereof and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether verbal or written,
between the Parties with respect to subject matter hereof. No waiver,
modification, or amendment of any provision of this Agreement shall be valid or
effective unless made in writing and signed by a duly authorized representative
of each of the Parties.

Page 15

--------------------------------------------------------------------------------




     8.07. No Effect on Other Agreements. Nothing in this Agreement is intended
or shall be deemed to amend, alter, modify, or have any effect whatsoever on any
of the terms and conditions of any other written agreement between the Parties
entered into prior to the Effective Date that pertains to subject matter
different from the subject matter of this Agreement. Nothing in this Agreement
shall be used to construe or interpret any other written agreement between the
Parties. By way of example only, and without limitation, nothing in this
Agreement is intended or shall be deemed to amend, alter, modify, or have any
effect on (i) that certain Confidentiality Agreement that was entered into by
and between the Parties with respect to the settlement discussions that preceded
this Agreement, and (ii) [**************].

     8.08. No Effect Outside the Territory. Nothing contained in this Agreement
is intended or shall be deemed to have any effect whatsoever on any legal or
administrative proceedings outside the Territory, now or in the future, between
Genentech, on the one hand, and Licensee, its Affiliates, Designees, and/or any
Third Party on the other hand, relating to Licensed Product. By way of example
only, and without limitation, nothing contained in this Agreement has any effect
whatsoever on legal or administrative proceedings in Europe, now or in the
future, involving [**************].

     8.09. Waiver of Breach or Default. The waiver by a Party of any breach of
or default under any of the provisions of this Agreement or the failure of a
Party to enforce any of the provisions of this Agreement or to exercise any
right hereunder shall not constitute or be construed as a waiver of any other
breach or default or as a waiver of any such rights or provisions hereunder.

Page 16

--------------------------------------------------------------------------------




     8.10. Dispute Resolution. Except as otherwise expressly provided in this
Agreement, any dispute, controversy, or claim arising out of or in connection
with or relating to this Agreement or the breach or alleged breach thereof
(including any dispute regarding arbitrability), but not including any dispute,
controversy, or claim concerning the patentability, validity, enforceability, or
infringement of any patent, shall be finally and exclusively decided by binding
arbitration under the then-current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”). If the arbitration is demanded by Genentech,
the arbitration shall be held in New York, New York. If the arbitration is
demanded by Licensee, the arbitration shall be held in San Francisco,
California. The Parties shall choose, by mutual agreement, one (1) neutral
arbitrator within thirty (30) days of receipt of the notice of the intent to
arbitrate. If no arbitrator is appointed within that time or any extension
thereof to which the Parties may mutually agree, the AAA shall make the
appointment of the arbitrator within thirty (30) days of such failure, which
arbitrator shall have substantial prior experience arbitrating patent licensing
disputes. The Parties shall have the right to conduct discovery as provided for
in the Federal Rules of Civil Procedure. All discovery shall be completed within
two (2) months following the appointment of the arbitrator. The arbitrator’s
decision and award in the arbitration shall be in writing setting forth the
basis therefor and shall be rendered within six (6) months following the
appointment of the arbitrator. The award rendered by the arbitrator shall
include costs of the arbitration, reasonable attorneys’ fees, and reasonable
costs for experts and other witnesses, and judgment on the award may be entered
in any court having jurisdiction. To the extent permitted by law, the
arbitration proceeding and arbitrator’s decision shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
confidential information. Nothing in this Agreement shall be deemed as
preventing either Party from seeking temporary injunctive relief (or any other
provisional remedy) from any court having jurisdiction over the Parties and the
subject matter of the dispute but only to the extent necessary to protect such
Party’s name, confidential information, or other similar proprietary rights, or
to prevent any imminent irreparable harm. Each Party hereby consents to the
jurisdiction and venue of the courts in the State of California and the State of
New York for purposes of entering judgment on the arbitration award.

     8.11. Choice of Law. The validity, performance, construction, and effect of
this Agreement and any arbitration conducted under Section 8.10 shall be
governed by and interpreted in accordance with the laws of the State of New York
without regard to conflict of laws principles.

     8.12. Notices. Any notice, request, consent, or other document required or
permitted to be given under this Agreement or otherwise relating to this
Agreement shall be in writing and shall be deemed to have been sufficiently
given if delivered in person, or sent by overnight courier or registered mail to
the Party to whom it is directed at its address shown below or such other
address as such Party shall have last given by notice to the other Party. Any
such notice, request, delivery, approval or consent shall be deemed received on
the date of hand delivery (provided that such date is a business day, otherwise
it shall be deemed received on the next business day), or one (1) business day
after dispatch by overnight courier, or five (5) business days after dispatch by
registered mail.

If to Licensee, addressed to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, NY 10591
Attn: General Counsel

Page 17

--------------------------------------------------------------------------------




If to Genentech, addressed to:
Genentech, Inc.
1 DNA Way
South San Francisco, CA 94080
Attn: Corporate Secretary

     8.13. Confidentiality. Each Party agrees not to disclose any of the terms
of this Agreement or any of the information contained in reports pursuant to
Section 4.02 of this Agreement to any Person without the prior written consent
of the other Party; provided, however, that each Party shall be free to disclose
any such terms or information (i) to the extent that the Party is required to
make such disclosure pursuant to any court order or subpoena, provided that the
Party required to make such disclosure shall promptly notify the other Party and
allow the other Party a reasonable opportunity to seek a protective order or
injunctive relief from the obligation to make such disclosure; (ii) that in the
opinion of such Party’s legal counsel is required to be disclosed by the
securities laws or regulations of any jurisdiction or the rules or regulations
of any relevant stock exchange, or by any other governmental law or regulation
or by any order of a government agency, provided that to the extent possible
under the circumstances the Party intending to make such disclosure shall
provide prior notice thereof to the other Party and, in addition, shall request
confidential treatment for any part of such disclosure for which such treatment
may reasonably be expected to be granted; (iii) to its Affiliates, Designees,
accountants, attorneys and other professional advisors, provided that such
Persons are obligated to keep such terms or information confidential to the same
extent as said Party and agree to be bound by Section 8.15; and
[**************]. Each Party may disclose the terms of this Section 8.13, 8.15,
and 8.16 (but no other terms of this Agreement) for the sole and exclusive
purpose of seeking from any Person to whom a Party intends to make a disclosure
under and in accordance with clause (iii) or (iv) that Person’s acceptance of
the conditions of disclosure set forth in such clause. Licensee represents that,
in the opinion of its counsel, the public disclosure of the financial terms of
this Agreement is required by the securities laws and/or regulations of the
United States as applied to Licensee. The confidentiality terms of this Section
8.13 shall survive any expiration of this Agreement or the Licensed Patents or
the Genentech Technology Patents.

     8.14. Publicity. Neither Party shall issue any press release or other
publicity material or make any public representation that refers to the
existence of this Agreement without the prior written consent of the other Party
(which consent shall not be unreasonably withheld or delayed). Notwithstanding
the generality of the foregoing, either Party may issue a press release that
contains, or may otherwise disclose, any or all of the information set forth in
Exhibit B. In addition, either Party may disclose that (i) this Agreement
conveys no license or other rights under any non-U.S. patents or other non-U.S.
legal rights, (ii) this Agreement conveys no license or other rights with
respect to any diseases or disorders other than eye diseases and eye disorders
in a human, and (iii) this Agreement shall have no effect upon any patent
litigation or other patent dispute outside of the United States. The text set
forth in Exhibit B is for reference in connection with this Section 8.14 only
and shall not control or affect in any way the meaning or construction of any
other provisions of this Agreement. This Section 8.14 and any announcement or
disclosure permitted under this Section 8.14 shall in no way limit the
provisions of Sections 8.15 and 8.16.

Page 18

--------------------------------------------------------------------------------




     8.15. Prohibited Use and Discovery of Agreement in Legal Proceedings. This
Agreement is the result of settlement and compromise. Except as expressly set
forth in Section 8.16, no Party, or any of its Affiliates or Designees, or any
other Person to which either Party discloses any of the terms of this Agreement
under and in accordance with Section 8.13(iii) or 8.13(iv), shall seek to obtain
through discovery, attempt to admit into evidence, or attempt to reference or
use for any purpose, this Agreement or any of its terms in any Legal Proceeding,
regardless of whether the Parties or any of their respective Affiliates or
Designees or such other Persons are litigants in such Legal Proceeding, and
regardless of the subject matter of such Legal Proceeding. Without in any way
limiting the generality of the foregoing, except as expressly permitted under
Section 8.16: No Party, or any of its Affiliates or Designees, or any other
Person to which either Party discloses any of the terms of this Agreement under
and in accordance with Section 8.13(iii) or 8.13(iv), shall reference or use
this Agreement, or any facts relating to the terms or existence of this
Agreement, in any Legal Proceeding for purposes of any statement, analysis,
expert opinion, or argument relating to patent infringement, patent validity,
liability, damages (including reasonable royalty and lost profits measures of
damages), willful infringement, enhanced or augmented damages, or attorneys’
fees and costs. In addition, no Party, or any of its Affiliates or Designees, or
any other Person to which either Party discloses any of the terms of this
Agreement under and in accordance with Section 8.13(iii) or 8.13(iv), shall
attempt to admit into evidence or make reference to in any Legal Proceeding the
fact that Licensee, its Affiliates and/or Designees are able to perform the
activities licensed under Article II with the permission of Genentech, or
without interference or objection by Genentech, or the like.

     8.16. Limited Permitted Use of Agreement in Legal Proceedings.
Notwithstanding anything set forth in Section 8.15, the Parties may use or rely
upon this Agreement in a Legal Proceeding (i) to the limited extent necessary
for the sole and exclusive purpose of enforcing this Agreement (including, for
example, (a) proving or disproving a defense of license to any claim of patent
infringement; (b) proving or disproving the right to add, prosecute, or defend
against claims, counterclaims, allegations, or parties with respect to
activities that are not licensed under Article II; or (c) in support of a motion
in limine, a request for an injunction, or any similar motion or request to a
court or other tribunal, to prevent or limit any reference to or use of this
Agreement), or (ii) in response to this Agreement’s being admitted into
evidence, or referenced or used, by any Third Party in any Legal Proceeding. In
addition, notwithstanding anything set forth in Section 8.15, the Parties may
disclose to the judge (but not the jury) in the Pending U.S. Litigation or any
related U.S. litigation the existence of this Agreement and the Parties’
respective views regarding whether and to what extent the terms of this
Agreement affect any substantive or procedural issues in such legal proceedings,
so long as the disclosure is not made for any purpose prohibited by the third
sentence of Section 8.15.

Page 19

--------------------------------------------------------------------------------




     8.17. No Admissions or Concessions. Nothing contained in this Agreement,
nor any milestone or royalty payment made by Licensee pursuant to this
Agreement, is intended or shall be deemed to be, or offered in any Legal
Proceeding as evidence of, any admission or concession (i) by Licensee that any
Licensed Patent, Genentech Technology Patent, Encumbered Patent, Excluded Patent
or any other patent owned or co-owned by Genentech is valid, enforceable, and/or
infringed by Licensee or any of its Affiliates or Designees, or (ii) by
Genentech, that it is willing or able to grant licenses under the Licensed
Patents and/or Genentech Technology Patents, or as to what is or may be
reasonable consideration for a license under the Licensed Patents, Genentech
Technology Patents, and/or any other patent owned or co-owned by Genentech.

     8.18. Effect of Agreement on Pending U.S. Litigation. Nothing contained in
this Agreement shall preclude or otherwise have any effect on Licensee’s ability
in the Pending U.S. Litigation or the lawsuit referenced in the last sentence of
Section 8.19, to the extent permitted by governing laws and rules, to (i)
challenge the validity or enforceability of any patent; (ii) take any position
with respect to the scope or interpretation of any patent or any claim of any
patent; or (iii) seek to establish that Licensee (and its Affiliates and
Designees) do not infringe any patent or to defend against any claim that
Licensee (and its Affiliates and Designees) infringe any patent, in each of
cases (i), (ii), and (iii) including, but not limited to, any Licensed Patent,
Genentech Technology Patent, Excluded Patent, or Encumbered Patent. Nothing
contained in this Agreement shall preclude or otherwise have any effect on
Genentech’s ability, to the extent permitted by governing laws and rules, to
amend its pleadings in the Pending U.S. Litigation at any time to add claims,
counterclaims, allegations, or parties with respect to activities that are not
licensed under Article II.

     8.19. Effect of Agreement on Any Future Litigation. Nothing contained in
this Agreement shall preclude or otherwise have any effect on Licensee’s
ability, to the extent permitted by governing laws and rules, (i) to commence a
new legal or administrative proceeding in any venue at any time challenging the
validity, enforceability, or infringement of any patent (a) to which a license
has not been granted to Licensee under Article II (including, but not limited
to, the Excluded Patents and the Encumbered Patents) or (b) in connection with
activities outside the scope of the licenses granted to Licensee under Article
II; or (ii) to defend against any new legal or administrative proceeding
commenced by Genentech against Licensee in any venue at any time by challenging
the validity, enforceability or infringement of any patent asserted by Genentech
against Licensee in that proceeding. Nothing contained in this Agreement shall
preclude or otherwise have any effect on Genentech’s ability, to the extent
permitted by governing laws and rules, to commence at any time a new action for
infringement of (a) any Licensed Patent, but only in the United States District
Court for the Southern District of New York, White Plains Division, with respect
to activities that are not licensed under Section 2.01; or (b) any other patent
(including, but not limited to, the Excluded Patents and the Encumbered
Patents), in any venue, with respect to activities outside the scope of the
licenses granted to Licensee under Article II. Nothing contained in this
Agreement shall preclude or otherwise have any effect on Genentech’s maintaining
and prosecuting, to the extent permitted by governing laws and rules, the
infringement action it filed in the United States District Court for the
Southern District of New York, captioned Genentech, Inc. vs. Regeneron
Pharmaceuticals, Inc., Sanofi-Aventis U.S. LLC, et al. (Civil Action No.
11-CV-09463).

Page 20

--------------------------------------------------------------------------------




     8.20. Amendment of Pleadings in Pending U.S. Litigation. Not later than
fifteen (15) business days after the Effective Date, Genentech shall file an
unopposed motion in the form attached hereto as Exhibit C seeking leave to file
the Second Amended Answer and Counterclaims in the form attached hereto as
Exhibit D. The Parties acknowledge and agree, for the avoidance of doubt, that
the Second Amended Answer and Counterclaims is intended to withdraw allegations
that are inconsistent with the license and release granted pursuant to this
Agreement. To the extent that the Second Amended Answer and Counterclaims
includes any allegations that are inconsistent with the license and release
granted pursuant to this Agreement, the terms of this Agreement shall control.
Nothing contained in the Second Amended Answer and Counterclaims shall be used
to construe any term or condition of this Agreement.

     8.21. Construction. Both Parties have been represented and advised by legal
counsel in connection with the negotiation, drafting, and execution of this
Agreement, and both Parties, through their respective counsel, have participated
in the drafting of this Agreement and accordingly that this Agreement shall not
be deemed to have been drafted by one Party or the other and will be construed
accordingly.

     8.22. Counterparts. This Agreement may be executed simultaneously in one or
more counterparts (including in the form of a PDF or other electronic document),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

Page 21

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, Genentech and Licensee have caused this Agreement to be
executed by their duly authorized representatives.

      GENENTECH, INC. REGENERON PHARMACEUTICALS, INC.     By:    /s/ Leonard
Schleifer By:    /s/ Frederick C. Kentz III     Title:    President & CEO Title:
   Sr. Vice President       Date:    December 31, 2011 Date:    December 31,
2011


Page 22

--------------------------------------------------------------------------------




Exhibit A

Excluded Patents
 

[**************]

 

 

 

 

 

 

Page 23

--------------------------------------------------------------------------------




Exhibit B

Regeneron Announces Settlement of Patent Litigation with Genentech for U.S.
Ophthalmic Sales of EYLEA™ (aflibercept) Injection

Tarrytown, NY, [date] -- Regeneron Pharmaceuticals, Inc. (NASDAQ: REGN)
announced today that the Company has entered into a non-exclusive license and
partial settlement agreement (Agreement) with Genentech, Inc. relating to U.S.
ophthalmic sales of EYLEA™ (aflibercept) Injection.

Regeneron received a non-exclusive license to certain patents relating to VEGF
receptor proteins, known as the Davis-Smyth patents, and other technology
patents. The Davis-Smyth patents are the subject of patent litigation between
Regeneron and Genentech now pending in the United States District Court,
Southern District of New York. Patent litigation is continuing with respect to
matters not covered by the Agreement.

Under the terms of the Agreement, Regeneron will make payments to Genentech
based on U.S. sales of EYLEA through May 7, 2016. Regeneron will pay $60 million
upon cumulative U.S. sales of EYLEA reaching $400 million. Regeneron will also
pay royalties of 4.75% on cumulative U.S sales of EYLEA between $400 million and
$3 billion and 5.5% on any cumulative U.S sales of EYLEA over $3 billion.

About Regeneron Pharmaceuticals
Regeneron is a fully integrated biopharmaceutical company that discovers,
invents, develops, manufactures, and commercializes medicines for the treatment
of serious medical conditions. Regeneron markets two products, ARCALYST®
(rilonacept) Injection For Subcutaneous Use and EYLEA™ (aflibercept) Injection.
Regeneron also has completed several Phase 3 studies and is conducting an
additional Phase 3 clinical trial for the product candidate ZALTRAP®
(aflibercept) Concentrate for Intravenous Infusion. Additional therapeutic
candidates developed from proprietary Regeneron technologies for creating fully
human monoclonal antibodies are in earlier stage development programs in
rheumatoid arthritis and other inflammatory conditions, pain, cholesterol
reduction, allergic and immune conditions, and cancer. Additional information
about Regeneron and recent news releases are available on the Regeneron web site
at www.regeneron.com.

Page 24

--------------------------------------------------------------------------------




Regeneron Forward Looking Statement
This news release includes forward-looking statements that involve risks and
uncertainties relating to future events and the future performance of Regeneron,
and actual events or results may differ materially from these forward-looking
statements. These statements concern, and these risks and uncertainties include,
among others, the nature, timing, and possible success and therapeutic
applications of EYLEA and Regeneron’s product candidates and research and
clinical programs now underway or planned, the likelihood and timing of possible
regulatory approval and commercial launch of Regeneron’s late-stage product
candidates, determinations by regulatory and administrative governmental
authorities which may delay or restrict Regeneron’s ability to continue to
develop or commercialize EYLEA and other products and drug candidates, competing
drugs that may be superior to EYLEA and Regeneron’s products and drug
candidates, uncertainty of market acceptance of EYLEA and Regeneron’s products
and drug candidates, the possibility of EYLEA sales meeting or exceeding any of
the cumulative U.S. sales targets triggering payments to Genentech described in
this news release, the possibility of EYLEA sales meeting or exceeding any of
the cumulative U.S. sales targets triggering payments to Genentech described in
this news release, unanticipated expenses, the availability and cost of capital,
the costs of developing, producing, and selling products, the potential for any
license or collaboration agreement, including Regeneron’s agreements with Sanofi
and Bayer HealthCare, to be canceled or terminated without any product success,
and risks associated with third party intellectual property and pending or
future litigation relating thereto. A more complete description of these and
other material risks can be found in Regeneron's filings with the United States
Securities and Exchange Commission, including its Form 10-K for the year ended
December 31, 2010 and Form 10-Q for the quarter ended September 30, 2011.
Regeneron does not undertake any obligation to update publicly any
forward-looking statement, whether as a result of new information, future
events, or otherwise, unless required by law.

Your Investor Relations Contact at Regeneron:
Michael Aberman, M.D. Tel. +1 (914) 345-7799
E-Mail: michael.aberman@regeneron.com

Your Media Contact at Regeneron:
Peter Dworkin, Tel. +1 (914) 345-7640
E-Mail: peter.dworkin@regeneron.com

Page 25

--------------------------------------------------------------------------------




Exhibit C

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REGENERON PHARMACEUTICALS, INC.,       Plaintiff, v. GENENTECH, INC., Civil
Action No. 11-CV-01156 (VB) Defendant. ECF Case GENENTECH, INC.,
Counter-Plaintiff, v.

REGENERON PHARMACEUTICALS, INC.,

Counter-Defendant.


GENENTECH’S UNOPPOSED MOTION FOR
LEAVE TO AMEND ITS COUNTERCLAIMS

     Genentech, Inc. (“Genentech”) files this unopposed motion for leave to
amend its counterclaims in response to the Complaint filed by Plaintiff
Regeneron Pharmaceuticals, Inc. (“Regeneron”) to clarify the nature of
Genentech’s allegations against Regeneron. See Exhibit 1. Regeneron does not
oppose this motion.

     Rule 15(a) provides that a Court’s permission to amend a pleading “shall be
freely given when justice so requires.” Fed. R. Civ. P. 15(a); see also Foman v.
Davis, 371 U.S. 178, 182 (1962) (“[T]his mandate is to be heeded. . . . [T]he
leave sought should, as the rules require, be ‘freely given.’”). In the Second
Circuit, the rule is “to allow a party to amend its pleadings in the absence of
a showing by the nonmovant of prejudice or bad faith.” Block v. First Blood
Assocs., 988 F.2d 344, 350 (2d Cir. 1993).

Page 26

--------------------------------------------------------------------------------




     There is no prejudice or bad faith here. Genentech’s motion to amend is
timely filed within the period allowed by this Court’s Scheduling Order. D.I. 33
(providing that the deadline for amendment of pleadings is May 10, 2012). This
case is still in an early stage of proceedings, and the parties have yet to
exchange infringement contentions and invalidity contentions, which are due in
February 2012 and March 2012, respectively.

     Accordingly, this Court should grant Genentech leave to amend its
counterclaims.

Dated: January __, 2012

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP   By:         /s/ Kenneth A Gallo
Kenneth A. Gallo 2001 K Street NW Washington, DC 20006 Tel: (202) 223-7300 Fax:
(202) 223-7420 Email: kgallo@paulweiss.com   John E. Nathan Eric Alan Stone 1285
Avenue of the Americas New York, NY 10019 Tel: (212) 373-3000 Fax: (212)
757-3990 Email: jnathan@paulweiss.com Email: estone@paulweiss.com


Page 27

--------------------------------------------------------------------------------




      BAKER BOTTS LLP Jennifer Gordon   Scott Familant 30 Rockefeller Center New
York, NY 10112 Tel: (212) 408-2500 Fax: (212) 408-2501 Email:
jennifer.gordon@bakerbotts.com Email: scott.familant@bakerbotts.com Attorneys
for Defendant and Counter-Plaintiff Genentech, Inc.


Page 28

--------------------------------------------------------------------------------




Exhibit D

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REGENERON PHARMACEUTICALS, INC.,       Plaintiff, Civil Action No. 11-CV-01156
(VB) v. ECF Case GENENTECH, INC., Jury Demand Defendant.


SECOND AMENDED ANSWER AND COUNTERCLAIM

     Genentech, Inc. (“Genentech”) files this second amended answer and
counterclaim in response to the Complaint filed by Plaintiff Regeneron
Pharmaceuticals, Inc. (“Regeneron”).

“NATURE OF THIS ACTION”

     1. Genentech admits that Regeneron purports to have brought this action
under 28 U.S.C. §§ 1331, 2201, and 2202, and 35 U.S.C. § 100 et seq. In all
other respects, Genentech denies the allegations in Paragraph 1 of the
Complaint.

     2. Genentech admits that Regeneron purports to seek a declaration in this
action relating to U.S. Patent Nos. 5,952,199; 6,100,071; 6,383,486; 6,897,294;
and 7,771,721. In all other respects, Genentech denies the allegations in
Paragraph 2 of the Complaint.

“THE PARTIES”

     3. Genentech admits that Regeneron purports to be a corporation organized
and existing under the laws of the State of New York with its principal place of
business at 777 Old Saw Mill River Road, Tarrytown, New York. Genentech lacks
knowledge and information sufficient to form a belief as to the truthfulness of
the remaining allegations in Paragraph 3 of the Complaint and on that basis
denies them.

Page 29

--------------------------------------------------------------------------------




     4. Genentech denies that Regeneron scientists discovered a novel
pharmaceutical referred to in the Complaint as VEGF Trap. Genentech admits that
the VEGF Trap is in clinical development for ophthalmologic and oncology
indications. Genentech lacks knowledge and information sufficient to form a
belief as to the truthfulness of the remaining allegations in Paragraph 4 of the
Complaint and on that basis denies them.

     5. Genentech admits the allegations in Paragraph 5 of the Complaint.

     6. Genentech admits that it has been and currently is licensed to do
business in the State of New York, and that it has and currently does business
in the State of New York. Genentech admits that it has sold and continues to
offer for sale and sells products in the State of New York and within this
judicial district. Genentech lacks knowledge and information sufficient to form
a belief as to the truthfulness of the remaining allegations in Paragraph 6 of
the Complaint and on that basis denies them.

“JURISDICTION AND VENUE”

     7. This paragraph states a legal conclusion to which no response is
required. To the extent a response is required, Genentech admits the allegations
in Paragraph 7 of the Complaint.

Page 30

--------------------------------------------------------------------------------




     8. This paragraph states a legal conclusion to which no response is
required. To the extent a response is required, Genentech admits that venue is
proper under 28 U.S.C. §§ 1391(b) & (c) because Genentech admits that this Court
had personal jurisdiction over Genentech for the purposes of this action at the
time the action was commenced.

“INTRA-DISTRICT ASSIGNMENT”

     9. Genentech admits that Regeneron resides in Westchester County. Genentech
denies the remaining allegations in Paragraph 9 of the Complaint.

Page 31

--------------------------------------------------------------------------------




“BACKGROUND”

“DEVELOPMENT OF THE VEGF TRAP”

     10. Genentech admits that Regeneron purports to have filed in 2007 a Phase
III clinical trial for the use of VEGF Trap in the treatment of neovascular wet
age-related macular degeneration, that Phase III studies may be used to develop
data to support a Biologics License Application for the United States Food and
Drug Administration, and that a Biologics License Application is necessary to
secure approval to market a drug in commerce in the United States. Genentech
lacks knowledge and information sufficient to form a belief as to the
truthfulness of the remaining allegations in Paragraph 10 of the Complaint and
on that basis denies them.

     11. Genentech admits that on November 22, 2010, Regeneron issued a press
release regarding the results of purported Phase III studies for VEGF Trap
relating to wet age-related macular degeneration.

     12. Genentech lacks knowledge and information sufficient to form a belief
as to the truthfulness of the allegations in Paragraph 12 of the Complaint and
on that basis denies them.

     13. Genentech lacks knowledge and information sufficient to form a belief
as to the truthfulness of the allegations in Paragraph 13 of the Complaint and
on that basis denies them.

     14. Genentech lacks knowledge and information sufficient to form a belief
as to the truthfulness of the allegations in Paragraph 14 of the Complaint and
on that basis denies them.

Page 32

--------------------------------------------------------------------------------




     15. Genentech lacks knowledge and information sufficient to form a belief
as to the truthfulness of the allegations in Paragraph 15 of the Complaint and
on that basis denies them.

“GENENTECH’S DAVIS-SMYTH PATENTS”

     16. Genentech admits the allegations in Paragraph 16 of the Complaint.

     17. Genentech admits that Regeneron’s publicly-available filings with the
United States Securities and Exchange Commission contain the statements
reflected in Paragraph 17 of the Complaint.

     18. Genentech admits that it maintains that VEGF Trap infringes one or more
of the Davis-Smyth patents. Genentech also admits that: after Regeneron filed a
declaratory judgment complaint against Genentech on November 19, 2010, relating
to non-infringement of the Davis-Smyth patents, Regeneron, by letter dated
December 22, 2010, asked Genentech for a covenant not to sue regarding those
patents; and Genentech subsequently responded that because of Regeneron’s
complaint, any discussions must involve the parties’ attorneys, and invited
Regeneron to contact Genentech’s general counsel for further discussion.
Genentech also admits that Arthur Levinson referred to Regeneron’s discussion in
Regeneron’s own SEC filings of the Davis-Smyth patents when responding to
questions by investors. Genentech denies the remaining allegations of Paragraph
18 of the Complaint.

     19. Genentech denies the allegations in Paragraph 19 as of the date this
Complaint was filed.

Page 33

--------------------------------------------------------------------------------




“CLAIM FOR RELIEF”

“(Declaratory Judgment of Non-Infringement and/or Invalidity of the Genentech
Davis-Smyth Patents)”

     20. Genentech incorporates by reference its answers to the allegations of
paragraphs 1 through 19.

     21. Genentech admits that Regeneron seeks a judicial declaration that no
acts by any entity related to the VEGF Trap do or will directly infringe or
infringe under the doctrine of equivalents, or contribute to or induce the
infringement of, any valid claim of U.S. Patent Nos. 5,952,199, 6,100,071,
6,383,486, 6,897,294, and 7,771,721, but denies that Regeneron is entitled to
such a judicial declaration. Genentech denies the remaining allegations of
Paragraph 21 of the Complaint.

“PRAYER FOR RELIEF”

     Genentech denies that Regeneron is entitled to the relief requested or any
other relief.

AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)

     22. Regeneron’s claims are barred, in whole or in part, as Regeneron has
not stated a claim upon which relief can be granted.

RIGHT TO ASSERT ADDITIONAL DEFENSES

     23. Genentech reserves the right to assert and pursue additional defenses.

DEMAND FOR A JURY TRIAL ON ALL DEFENSES

     24. Genentech demands trial by jury on all defenses and issues triable by
jury.

Page 34

--------------------------------------------------------------------------------




SECOND AMENDED COUNTERCLAIM

     For its counterclaim against Regeneron, Counter-Plaintiff Genentech alleges
as follows:

PARTIES

     25. Counter-Plaintiff Genentech, Inc. is a corporation organized under the
laws of Delaware, with its principal place of business in South San Francisco,
California. Genentech is registered to do business and is doing business in the
State of New York.

     26. Counter-Defendant Regeneron, Inc. is a corporation organized under the
laws of the State of New York and lists its principal place of business as 777
Old Saw Mill River Road, Tarrytown, New York.

JURISDICTION AND VENUE

     27. This action arises under the patent laws of the United States of
America, 35 U.S.C. § 1 et seq., and jurisdiction is therefore properly based on
Title 35 of the United States Code, § 271, and Title 28 of the United States
Code, § 1338(a).

     28. This Court has personal jurisdiction over Regeneron by virtue of, inter
alia, its residing in the State of New York.

     29. Venue is proper in this District pursuant to Title 28, United States
Code, §§ 1391(c) and 1400(b).

THE DAVIS-SMYTH PATENTS

     30. U.S. Patent No. 5,952,199, titled Chimeric Receptors as Inhibitors of
Vascular Endothelial Growth Factor Activity, And Processes for Their Production,
was issued by the U.S. Patent and Trademark Office on September 14, 1999. The
inventors on the patent are Terri Lynn Davis-Smyth, Helen Hsifei Chen, Leonard
Presta, and Napoleone Ferrara, all of whom are or were Genentech employees.

Page 35

--------------------------------------------------------------------------------




     31. U.S. Patent No. 6,100,071, titled Receptors as Novel Inhibitors of
Vascular Endothelial Growth Factor Activity And Processes for Their Production,
was issued by the U.S. Patent and Trademark Office on August 8, 2000. The
inventors on the patent are Terri Lynn Davis-Smyth, Helen Hsifei Chen, Leonard
Presta, and Napoleone Ferrara, all of whom are or were Genentech employees.

     32. U.S. Patent No. 6,383,486, titled Inhibitors of Vascular Endothelial
Growth Factor Activity, Their Uses And Processes for Their Production, was
issued by the U.S. Patent and Trademark Office on May 7, 2002. The inventors on
the patent are Terri Lynn Davis-Smyth, Helen Hsifei Chen, Leonard Presta, and
Napoleone Ferrara, all of whom are or were Genentech employees.

     33. U.S. Patent No. 6,897,294, titled Inhibitors of Vascular Endothelial
Growth Factor Activity, Their Uses And Processes for Their Production, was
issued by the U.S. Patent and Trademark Office on May 24, 2005. The inventors on
the patent are Terri Lynn Davis-Smyth, Helen Hsifei Chen, Leonard Presta, and
Napoleone Ferrara, all of whom are or were Genentech employees.

     34. U.S. Patent No. 7,771,721, titled Methods for Using Chimeric Vascular
Endothelial Growth Factor Receptor Proteins, was issued by the U.S. Patent and
Trademark Office on August 10, 2010. The inventors on the patent are Terri Lynn
Davis-Smyth, Helen Hsifei Chen, Leonard Presta, and Napoleone Ferrara, all of
whom are or were Genentech employees.

Page 36

--------------------------------------------------------------------------------




     35. The 5,952,199, 6,100,071, 6,383,486, 6,897,294, and 7,771,721 patents
will be referred to herein as the “Davis-Smyth patents.”

     36. Genentech owns all rights, title, and interest in and to the
Davis-Smyth patents.

     37. On information and belief, Regeneron has known about the ’199, ’071
and/or ’486 patents at least since March 3, 2005 and has known about the ’294
and ’721 patents at least since they issued on May 24, 2005 and August 10, 2010,
respectively.

VEGF Trap-Eye

     38. On information and belief, Regeneron’s VEGF Trap-Eye product is a
protein, the amino acid sequence of which is in part derived from the human VEGF
Receptor 1 (“VEGFR1” or “FLT-1”), the human VEGF Receptor 2 (“VEGFR2” or “KDR”),
and human immunoglobulin G1.

     39. On information and belief, Regeneron’s VEGF Trap-Eye product was and is
designed to bind VEGF and, in turn, treat disease states characterized by
undesirable angiogenesis and/or neovascularization.

     40. Regeneron has filed a BLA with the FDA, seeking approval to market VEGF
Trap-Eye in the U.S. for use in treating wet age-related macular degeneration.

     41. On information and belief, Regeneron: a) has made, used, offered for
sale, and/or sold; b) is making, using, offering for sale, and/or selling;
and/or c) is preparing to make, use, offer for sale, and/or sell VEGF Trap-Eye
in the United States, including within this judicial district, for purposes of
export, use, and/or sale in other countries.

Page 37

--------------------------------------------------------------------------------




     42. On information and belief, Regeneron has taken concrete and substantial
steps to prepare for commercial manufacturing, marketing, and selling of VEGF
Trap-Eye throughout the United States, including within this judicial district,
for purposes of export, use, and/or sale of VEGF Trap-Eye in other countries.

     43. On information and belief, Regeneron is manufacturing VEGF Trap-Eye in
the United States for purposes of export, use, and/or sale in other countries.

COUNT I
(Infringement of the ’071 patent)

     44. Genentech incorporates the allegations in Paragraphs 25-43 as if fully
set forth herein.

     45. By virtue of Regeneron engaging in the following past, present and/or
prospective activities:

          a) having made, used, offered for sale, and/or sold VEGF Trap-Eye in
the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States);

Page 38

--------------------------------------------------------------------------------




          b) making, using, offering for sale, and/or selling VEGF Trap-Eye in
the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States);

          c) preparing to make, use, offer for sale, and/or sell VEGF Trap-Eye
in the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States),
Regeneron has infringed, is infringing and/or will infringe—directly, and/or by
contributing to others’ infringement of and/or by inducing others to
infringe—one or more claims of the ’071 patent, either literally and/or under
the doctrine of equivalents.

     46. Regeneron’s past, ongoing, and/or future infringement has damaged, is
damaging, and/or will damage Genentech, which is entitled to recover from
Regeneron the damages resulting from Regeneron’s wrongful acts in an amount to
be determined at trial, but no less than a reasonable royalty.

     47. Regeneron’s infringement has been, is, and/or will be willful,
justifying an award to Genentech of increased damages under 35 U.S.C. § 284 and
attorney’s fees and costs incurred in prosecuting this action under 35 U.S.C. §
285.

Page 39

--------------------------------------------------------------------------------




     48. Regeneron’s infringing activities have caused, are causing, and/or will
cause Genentech to suffer irreparable harm for which there is no adequate remedy
at law. This harm will continue unless and until Counter-Defendant’s
infringement is enjoined by this Court.

COUNT II
(Infringement of the ’486 patent)

     49. Genentech incorporates the allegations in Paragraphs 25-48 as if fully
set forth herein.

     50. By virtue of Regeneron engaging in the following past, present and/or
prospective activities:

          a) having made, used, offered for sale, and/or sold VEGF Trap-Eye in
the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States);

          b) making, using, offering for sale, and/or selling VEGF Trap-Eye in
the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States);

Page 40

--------------------------------------------------------------------------------




          c) preparing to make, use, offer for sale, and/or sell VEGF Trap-Eye
in the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States),
Regeneron has infringed, is infringing and/or will infringe—directly, and/or by
contributing to others’ infringement of and/or by inducing others to
infringe—one or more claims of the ’486 patent, either literally and/or under
the doctrine of equivalents.

     51. Regeneron’s past, ongoing, and/or future infringement has damaged, is
damaging, and/or will damage Genentech, which is entitled to recover from
Regeneron the damages resulting from Regeneron’s wrongful acts in an amount to
be determined at trial, but no less than a reasonable royalty.

     52. Regeneron’s infringement has been, is, and/or will be willful,
justifying an award to Genentech of increased damages under 35 U.S.C. § 284 and
attorney’s fees and costs incurred in prosecuting this action under 35 U.S.C. §
285.

     53. Regeneron’s infringing activities have caused, are causing, and/or will
cause Genentech to suffer irreparable harm for which there is no adequate remedy
at law. This harm will continue unless and until Counter-Defendant’s
infringement is enjoined by this Court.

Page 41

--------------------------------------------------------------------------------




COUNT III
(Infringement of the ’294 patent)

     54. Genentech incorporates the allegations in Paragraphs 25-53 as if fully
set forth herein.

     55. By virtue of Regeneron engaging in the following past, present and/or
prospective activities:

          a) having made, used, offered for sale, and/or sold VEGF Trap-Eye in
the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States);

          b) making, using, offering for sale, and/or selling VEGF Trap-Eye in
the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States);

          c) preparing to make, use, offer for sale, and/or sell VEGF Trap-Eye
in the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States),
Regeneron has infringed, is infringing and/or will infringe—directly, and/or by
contributing to others’ infringement of and/or by inducing others to
infringe—one or more claims of the ’294 patent, either literally and/or under
the doctrine of equivalents.

Page 42

--------------------------------------------------------------------------------




     56. Regeneron’s past, ongoing, and/or future infringement has damaged, is
damaging, and/or will damage Genentech, which is entitled to recover from
Regeneron the damages resulting from Regeneron’s wrongful acts in an amount to
be determined at trial, but no less than a reasonable royalty.

     57. Regeneron’s infringement has been, is, and/or will be willful,
justifying an award to Genentech of increased damages under 35 U.S.C. § 284 and
attorney’s fees and costs incurred in prosecuting this action under 35 U.S.C. §
285.

     58. Regeneron’s infringing activities have caused, are causing, and/or will
cause Genentech to suffer irreparable harm for which there is no adequate remedy
at law. This harm will continue unless and until Counter-Defendant’s
infringement is enjoined by this Court.

COUNT IV
(Infringement of the ’721 patent)

     59. Genentech incorporates the allegations in Paragraphs 25-58 as if fully
set forth herein.

     60. By virtue of Regeneron engaging in the following past, present and/or
prospective activities:

Page 43

--------------------------------------------------------------------------------




          a) having made, used, offered for sale, and/or sold VEGF Trap-Eye in
the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States);

          b) making, using, offering for sale, and/or selling VEGF Trap-Eye in
the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States);

          c) preparing to make, use, offer for sale, and/or sell VEGF Trap-Eye
in the United States for export to; and/or use, offer for sale, and/or sale in
other countries (except where that exportation, use, offer for sale, and/or sale
is solely for purposes of converting bulk and/or other unfinished VEGF Trap-Eye
into a filled and/or finished form for re-importation into the United States for
use, offer for sale, and/or sale in the United States for prevention or
treatment of eye diseases and eye disorders in a human in the United States),
Regeneron has infringed, is infringing and/or will infringe—directly, and/or by
contributing to others’ infringement of and/or by inducing others to
infringe—one or more claims of the ’721 patent, either literally and/or under
the doctrine of equivalents.

Page 44

--------------------------------------------------------------------------------




     61. Regeneron’s past, ongoing, and/or future infringement has damaged, is
damaging, and/or will damage Genentech, which is entitled to recover from
Regeneron the damages resulting from Regeneron’s wrongful acts in an amount to
be determined at trial, but no less than a reasonable royalty.

     62. Regeneron’s infringement has been, is, and/or will be willful,
justifying an award to Genentech of increased damages under 35 U.S.C. § 284 and
attorney’s fees and costs incurred in prosecuting this action under 35 U.S.C. §
285.

     63. Regeneron’s infringing activities have caused, are causing, and/or will
cause Genentech to suffer irreparable harm for which there is no adequate remedy
at law. This harm will continue unless and until Counter-Defendant’s
infringement is enjoined by this Court.

Page 45

--------------------------------------------------------------------------------




PRAYER FOR RELIEF

     WHEREFORE, Genentech requests that judgment be entered in its favor against
Regeneron:

     1. Finding that Regeneron by virtue of the activities alleged above in each
Count: a) has directly infringed and/or will directly infringe; b) has actively
induced and/or will actively induce others to infringe, and/or c) has engaged
and/or will engage in acts that contribute to others infringing one or more
claims of the ’071, ’486, ’294, and ’721 patents;

     2. Finding that Regeneron’s infringement of the ’071, ’486, ’294, and ’721
patents, by virtue of the activities alleged above in each Count, was and/or is
willful and deliberate;

     3. If appropriate, taking into account the interests of patients, enjoining
Regeneron and its officers, agents, servants, employees, parents, subsidiaries,
affiliates, successors, assignees, licensees, and attorneys, and all persons
acting in concert or participation with them, from infringing the ’071, ’486,
’294, and ’721 patents directly, by contributory infringement, and/or by
actively inducing infringement, via the activities alleged above in each Count;

     4. Ordering Regeneron to account for and pay to Genentech any and all
damages caused by the infringement of one or more claims of the ’071, ’486,
’294, and ’721 patents, via the activities alleged above in each Count;

     5. Ordering Regeneron to pay increased damages, up to treble damages to
Genentech because of the willful nature of Regeneron’s infringement of one or
more claims of the ’071, ’486, ’294, and ’721 patents, via the activities
alleged above in each Count;

     6. Ordering that this case be declared an exceptional case under 35 U.S.C.
§ 285 and that Genentech be awarded its attorney’s fees incurred in this action;

Page 46

--------------------------------------------------------------------------------




     7. Ordering an award of Genentech’s costs and expenses for this action,
pre- and post-judgment interest on any money damages award, and any other
charges to the maximum extent permitted;

     8. Ordering such future relief as the Court deems just and proper under the
circumstances.

Page 47

--------------------------------------------------------------------------------




JURY TRIAL DEMAND

     Genentech demands a trial by jury of all issues so triable.

Dated: January ___, 2012 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP         
By:  /s/ Kenneth A Gallo   Kenneth A. Gallo 2001 K Street NW Washington, DC
20006 Tel: (202) 223-7300 Fax: (202) 223-7420 Email: kgallo@paulweiss.com   
John E. Nathan Eric Alan Stone 1285 Avenue of the Americas New York, NY 10019
Tel: (212) 373-3000 Fax: (212) 757-3990 Email: jnathan@paulweiss.com Email:
estone@paulweiss.com   BAKER BOTTS LLP Jennifer Gordon Scott Familant 30
Rockefeller Center New York, NY 10112 Tel: (212) 408-2500 Fax: (212) 408-2501
Email: jennifer.gordon@bakerbotts.com Email: scott.familant@bakerbotts.com   
Attorneys for Defendant and Counter-Plaintiff Genentech, Inc.


Page 48

--------------------------------------------------------------------------------